Citation Nr: 1518406	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  08-04 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an effective date earlier than December 27, 2006, for the grant of service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial disability rating in excess of 30 percent prior to November 7, 2011, and in excess of 50 percent thereafter, for PTSD.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

7.  Entitlement to special monthly compensation on account of the need for regular aid and attendance of another person or housebound status.

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from October 7, 1974 to August 10, 1981, with four months of active duty for training prior to October 7, 1974.

This matter comes before the Board of Veterans' Appeals on appeal from October 2007, November 2011, December 2012, and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the October 2007 decision, the RO denied the Veteran's claims for service connection for hearing loss, tinnitus, and PTSD, and denied his petition to reopen a previously denied claim for service connection for a skin disorder.  In the November 2011 decision, the RO awarded service connection for PTSD with an initial 10 percent rating effective from December 27, 2006.  (In a November 2012 decision, the RO granted a higher initial rating, of 30 percent prior to November 7, 2011, and 50 percent thereafter, for PTSD.)  In the December 2012 rating action, the RO denied a claim for TDIU, and in the November 2013 decision, the RO denied a claim for special monthly compensation on account of the need for regular aid and attendance of another person or housebound status.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2010.  A transcript of the hearing has been associated with the claims file.

In May 2010, the Board reopened the Veteran's claim of service connection for a skin disorder and remanded the service connection claims for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain additional VA examinations and then re-adjudicate the claims.  In pertinent part, the AOJ obtained additional VA examination in August 2011 and provided the Veteran a supplemental statement of the case (SSOC) in November 2011, in which the AOJ again denied the Veteran's service connection claims.  Thus, as to the service connection issue decided herein, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The decision below addresses the Veteran's claim of service connection for a skin disorder, as well as his claim of entitlement to an effective date earlier than December 27, 2006, for the grant of service connection for PTSD.  (The Veteran's service-connected psychiatric disorder is PTSD with a panic disorder.  For convenience, whenever PTSD is mentioned within this decision, it should be taken to mean PTSD with a panic disorder.)  Consideration of the other claims remaining on appeal is deferred pending completion of the development sought in the remand that follows the decision below.


FINDINGS OF FACT

1.  The Veteran likely has dermatitis with tinea versicolor that is attributable to his active military service.

2.  The Veteran filed an initial claim for service connection for PTSD that was first received by VA on December 27, 2006.
CONCLUSIONS OF LAW

1.  The Veteran has dermatitis with tinea versicolor that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  An effective date earlier than December 27, 2006, for the grant of service connection for PTSD is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished.  In this respect, through January 2007 and February 2012 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board finds that the January 2007 and February 2012 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and what evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned January 2007 and February 2012 letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the January 2007 and February 2012 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran's service treatment records have been associated with the claims file, as have records of post-service treatment from VA and private treatment providers.  The Veteran also underwent VA examination in August 2011 and July 2012, reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on physical examination as well as consideration of the medical records in the claims file and the Veteran's history.  The examination reports address all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examinations, and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran has submitted written argument in support of his claims and testified before the undersigned Veterans Law Judge at a hearing in January 2010.  The Veteran has not alleged that there are any outstanding records relevant to the claims decided herein that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

A. Service Connection Claim

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Relevant medical evidence of record consists of the Veteran's service treatment records, as well as records of post-service treatment from both VA and private treatment providers.  The Veteran also underwent VA examinations in August 2011 and July 2012.  In addition, the Veteran has testified before the undersigned Veterans Law Judge, and he has submitted multiple written statements in support of his claims.  

The service treatment records reflect that the Veteran was seen on multiple occasions while on active duty for skin complaints, which were diagnosed variously as tinea cruris, tinea corporis, tinea versicolor, and pseudofolliculitis barbae.  At his July 1981 separation medical examination, the Veteran responded "Yes" when asked if he experienced any skin disease; he was noted at that time to have a diagnosis of tinea versicolor.  

Records of the Veteran's post-service treatment with VA and private providers reflects that he has been seen on multiple occasions for complaints of skin rash, itching, and bumps.  He was seen by a private physician for a "dry, scaly rash" in May 1991 and diagnosed with tinea versicolor in June 1997 following complaints of "skin spots on both arms."  VA treatment records reflect a finding of "dermatitis, resolved," in December 2009 and of lichen planus and neurodermatitis in October 2011; he was again treated in January 2012 for neurodermatitis.  The Veteran was again seen in September 2012 for similar complaints.  At that time, a differential diagnosis was assigned of lichen planus v. psoriasis v. "other."  He was again seen in November 2012 for a breakout on his back and sides.

Report of the Veteran's August 2011 VA examination reflects that the examiner found the Veteran not to be experiencing any skin disorder at the time of the examination, although the Veteran complained of having been diagnosed with tinea versicolor in service and having experienced intermittent flare-ups of rash and itching from his time in service to the present.  Despite these contentions, the examiner assigned no diagnosis.  The examiner also opined that it was less likely than not that any "subjective history of flare ups of skin rash" is related to the Veteran's in-service skin complaints; however, she offered no rationale for this opinion.

The Veteran again underwent VA examination in July 2012.  At that time, the examiner acknowledged the Veteran's complaints of episodic flare-ups of skin problems from his time in service to the present but noted that no such disorder was active at the time of examination.  The examiner assigned the Veteran diagnoses of atopic dermatitis and tinea versicolor and opined that these disorders are at least as likely as not related to the multiple in-service recurrences of skin complaints.  In so finding, the examiner noted that the Veteran had first been treated for skin problems in service and "has had multiple recurrences over the years."  The examiner found that, despite no such disorder being present at the time of the examination, the absence of an active process at the time of examination "is in keeping with the past history of this episodic process."

The Veteran has also testified before the undersigned Veterans Law Judge, and he has submitted multiple written statements in support of his claim.  At his hearing before the undersigned Veterans Law Judge, the Veteran complained that he first experienced episodic rashes and breakouts on his skin in service and has continued to experience similar flare-ups from that time to the present.  He has repeated these contentions on multiple occasions throughout the appeal period.

With respect to the Veteran's contention that he first experienced skin problems while on active duty that have continued to the present, the Board looks to the Veteran's statements made to both VA and private treatment providers, as well as his consistent testimony before the undersigned Veterans Law Judge.  The Veteran has stated on multiple occasions that he first experienced skin problems, including itching and rash, during service.  In addition, his service treatment records reflect that the Veteran was treated with and diagnosed for multiple skin disorders, including tinea versicolor, while he was on active duty.  Given this evidence, the Board finds the Veteran to be credible in his statements that he first experienced skin problems while on active duty and has continued to experience similar symptomatology since that time.

The Board acknowledges that the August 2011 VA examination report contains opinions adverse to the Veteran's claim for service connection for a skin disorder.  It appears, however, that that opinion was based entirely on the fact that the Veteran was not experiencing a flare-up of his skin disorders on the day of the examination.  The Board thus concludes that the August 2011 VA examiner's statements are of limited probative value to the extent that she appears to have based her opinions solely on the lack of observable skin symptoms at one particular moment in time, as opposed to the continuity of symptomatology and diagnosed dermatitis and tinea versicolor reflected in the Veteran's statements and his post-service medical history.  The Board notes that the Veteran's primary stated symptoms, as confirmed by multiple treatment providers, are skin rashes with itching.  The Board concludes that such symptoms are capable of lay observation.  The Board further notes that the medical opinions offered at the Veteran's August 2011 VA examination appear to have been provided without regard to the Veteran's symptoms and his history of having experienced the same symptomatology from his time in service to the present.  In addition, the Board notes that the Veteran was diagnosed in service with a host of skin disorders that have been associated by post-service treatment providers with his current diagnosis of dermatitis with tinea versicolor.  The August 2011 examiner, however, failed to explain the reasons for rejecting the Veteran's statements of continuity of symptoms and the accompanying medical evidence supporting his claim.  The Board thus concludes that the evidence from the July 2012 VA examiner, along with the Veteran's VA treatment providers, combined with credible evidence from the Veteran concerning the continuity of his symptoms, outweighs the negative conclusions of the August 2011 VA examiner.

Considering the credibility of the statements by the Veteran attesting to the fact that he first suffered symptoms of skin problems while he was still on active duty, as well as his repeated treatment for multiple skin problems, including tinea versicolor and neurodermatitis, at VA facilities, the Board finds that the Veteran has supplied sufficient evidence to establish continuity of symptomatology of dermatitis with tinea versicolor since service.  These conclusions are bolstered by the Veteran's multiple in-service diagnoses of tinea versicolor, as well as multiple findings of tinea versicolor and dermatitis in the years since service.  In addition, the Board finds compelling the fact that, at his July 1981 separation report of medical history, the Veteran was found to experience tinea versicolor-a diagnosis confirmed by the July 2012 VA examiner.  Resolving reasonable doubt in the Veteran's favor, the Board thus concludes that he currently suffers from dermatitis with tinea versicolor that is traceable to his time on active duty.  Based on the foregoing, the Board finds that service connection for dermatitis with tinea versicolor is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Earlier Effective Date Claim

By a November 2011 rating decision, the Veteran was granted service connection for PTSD as a disability that was directly related to service.  An effective date of December 27, 2006, was assigned for the award of service connection.  The Veteran contends that the service connection award should have an earlier date.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014).  The United States Court of Appeals for Veterans Claims (Court) has stated that an "intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised."  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the Veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (holding that VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F..R. § 3.155 (2014).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id.; see Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).

A review of the claims file reveals that the Veteran did not file an application for VA compensation and benefits at any time prior to discharge from active military service, or within one year of his August 1981 separation from service.  Similarly, the Veteran does not contend that he filed such a claim within a year of separation from service.  Consequently, the effective date for the award of service connection for PTSD shall be the date of receipt of the claim or the date entitlement arose, whichever is later.

The record shows that the Veteran first filed a claim for service connection for PTSD that was received by the RO on December 27, 2006.  Thus, the RO assigned the effective date for the award of service connection as the date of receipt of the Veteran's claim.  There is no document of record that was received by the RO earlier than December 27, 2006, that could be construed as a claim of service connection for PTSD.  The Board notes that the Veteran filed a claim of service connection for multiple disabilities, including a skin disorder, a right shoulder disorder, and diabetes mellitus, in April 2004.  However, no mention of a psychiatric disability was made at the time of that claim, nor at any point during its adjudication.  Thus, because the record contains no evidence manifesting an intent on the part of the Veteran to file a claim for service connection for PTSD before December 27, 2006, the Veteran was therefore afforded the earliest possible effective date, and there is no legal basis to establish an earlier date.  See 38 C.F.R. § 3.400(b)(2)(ii).

The Board notes that records from the Veteran's post-service treatment reflect that he sought treatment for psychiatric complaints earlier than December 2006.  However, as stated above, the mere presence of a diagnosis in a medical record cannot be construed as an informal claim for service connection for that condition.  See Brannon, supra.  Thus, although symptoms of PTSD may have been present prior to December 27, 2006, for which the Veteran sought treatment, those treatment records cannot serve as a basis for award of an earlier effective date.  The regulations allow for a report of examination or hospitalization to be accepted as an informal claim for benefits in certain circumstances.  See 38 C.F.R. § 3.157 (2014).  However, the section only applies to claims for an increase and claims to reopen.  The Veteran's present claim was not one of these types of claims.  See 38 C.F.R. § 3.160 (2014).  Therefore, although the Veteran contends that the effective date should be earlier than December 27, 2006, for his award of service connection, the governing legal authority is clear and specific, and VA is bound by it.  Here, the date of receipt of the Veteran's claim of service connection was not within one year of his separation from active duty, and there was no claim of service connection for PTSD that was received earlier than December 27, 2006.  Consequently, the assignment of an effective date earlier than December 27, 2006, for the award of service connection for PTSD is not warranted.

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this claim.  Although the Veteran contends that the effective date for the grant of service connection for PTSD should be earlier than December 27, 2006, the record presents no evidentiary basis for the assignment of an earlier effective date.  As noted above, the effective date for a claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Here, the Board finds that the date the claim was received by VA-December 27, 2006-controls.  As such, the claim for an earlier effective date is denied.


ORDER

Entitlement to service connection for dermatitis with tinea versicolor is granted.

Entitlement to an effective date earlier than December 27, 2006, for the grant of service connection for PTSD is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for service connection for hearing loss and tinnitus, as well as his claim for entitlement to an initial disability rating in excess of 30 percent prior to November 7, 2011, and in excess of 50 percent thereafter, for PTSD.  The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Regarding the Veteran's claim for service connection for hearing loss and tinnitus, relevant evidence of record consists of the Veteran's service treatment records and records of his post-service treatment from VA and private treatment providers, as well as VA examinations conducted in January 2007, November 2008, and September 2011.  Review of the claims file reflects that his hearing was found to be normal at both his entrance and separation medical examinations.  However, he was given audiological evaluations in May 1976 and March 1980 that reflected hearing loss.  Results of the May 1976 evaluation, which evaluation was noted to have been conducted pursuant to an "accident during football game," reflected that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
20
25
20
LEFT
40
15
15
10
15

Results of the March 1980 evaluation reflected that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
--
10
LEFT
20
20
40
--
10

The Veteran was also noted to complain of ringing in his ears during the audiological evaluations conducted in May 1976 and June 1977. 

Post-service treatment records reflect that the Veteran was given a VA audiological examination in January 2007.  The examiner noted that the Veteran complained of experiencing tinnitus for approximately 32 years since service, but also noted that at another point during the examination, the Veteran reported having experienced tinnitus for only the past year, accompanied by "stuffiness."  The examiner noted that the Veteran was a heavy equipment operator and had fired weapons during service without hearing protection.  Results of audiological evaluation reflect that pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
20
30
LEFT
0
5
5
5
10

The examiner diagnosed the Veteran with slight sensorineural hearing loss on the right with normal hearing on the left.  He opined that the Veteran's hearing loss was not due to his military occupational specialty of heavy equipment operator, but did not offer any reason to support this opinion.  The examiner also provided a diagnosis of tinnitus but opined that it was not likely related to service because "Tinnitus as described by the patient is not abnormal."

In July 2008, the Veteran underwent audiological evaluation at the Tulsa VA facility.  He was diagnosed with bilateral sensorineural hearing loss, although no etiological opinion was provided.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
30
50
LEFT
15
15
25
25
40

The Veteran was again provided VA examination in November 2008.  The examiner was not provided with the Veteran's claims file and was therefore unable to provide an opinion as to the Veteran's hearing loss or tinnitus, although he acknowledged the Veteran's statement that he was exposed to acoustic trauma as a heavy equipment operator in service.  The Veteran further reported having experienced tinnitus since service.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




 


HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
35
LEFT
10
5
15
15
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

The Veteran was provided with VA audiological examination in September 2011.  At that time, the examining audiologist failed to provide readings for any audiological testing, stating that the Veteran's "pure tone results were unreliable and likely not valid" due to "inconsistent" responses from the Veteran.  The examiner opined that "it is highly unlikely that the veteran's hearing loss would increase by as much as 55dB in the short time span since his last audiological evaluation" and concluded that any hearing loss and tinnitus present was not likely related to the Veteran's service.  In so finding, the examiner noted that hearing had been normal bilaterally at the Veteran's separation examination and as recently as 2007.  However, although he acknowledged the in-service threshold shifts, the examiner stated that it is "difficult to determine the cause of hearing loss at those times" and speculated that the short-term decrease in hearing acuity could have been due to "middle ear pathology ... that resolved by the time he was discharged."  The examiner also acknowledged the Veteran's report of having experienced tinnitus since service but opined that it was less likely than not that tinnitus is related to service, attributing it instead to his diabetes mellitus.

In the instant case, the Veteran contends that he has hearing loss and tinnitus related to the noise exposure he experienced in service.  In this regard, the Board notes, first, that it does not question that the Veteran was exposed to acoustic trauma in service, nor that he is currently diagnosed with tinnitus.  Further, the Veteran's service treatment records establish that he was found to have hearing loss and to complain of tinnitus in service, and he has stated repeatedly that he was exposed to acoustic trauma while on active duty and that he has had ringing in his ears since service.

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the claimant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as exposure to noise during or after service and loss of hearing acuity.  See Savage, 10 Vet. App. at 495; Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about the etiology of any current hearing loss or tinnitus.  See id.  Here, although service treatment records demonstrate that the Veteran had normal hearing at the time of discharge, in-service records document increased auditory thresholds and complaints of tinnitus, and the Veteran has stated that he has experienced hearing loss and tinnitus since service.  Further, audiograms conducted by VA examiners in January 2007 and November 2008 seem to reflect that the Veteran does not have current hearing loss for VA purposes, but his July 2008 VA audiogram reflects hearing loss bilaterally.  The Board additionally finds the report of examination conducted in September 2011 to be inadequate, as that VA examiner failed to fully discuss the etiology of the Veteran's in-service hearing loss, as well as his contentions regarding continuity of symptomology of both hearing loss and tinnitus.  Importantly, the Board also finds it difficult to rely on an audiological evaluation that does not provide audiometric confirmation of the Veteran's claimed hearing loss, particularly in light of the conflicting findings of prior evaluations, as discussed above.  See 38 C.F.R. § 4.2 (2014) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Thus, the Board finds that there is insufficient competent medical evidence on file and must therefore remand to obtain a further VA medical examination and opinion regarding a diagnosis and etiological opinion concerning the Veteran's claimed hearing loss and tinnitus.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is required.

Specifically, the agency of original jurisdiction (AOJ) must arrange for the Veteran to undergo examination by a VA audiologist.  The examiner must include a well-reasoned medical opinion addressing the nature and etiology of any diagnosed hearing loss and tinnitus.  The examiner should further address whether it is at least as likely as not that either is related to the Veteran's time in service.  In opining as to whether any currently diagnosed hearing loss and tinnitus are related to his active duty, the examiner must pay particular attention to the records of the Veteran's in-service audiograms showing some increased thresholds, as well as his in-service complaints of tinnitus and his current diagnoses of both sensorineural hearing loss and tinnitus.  The examiner's opinion must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file and must include a clear and thorough explanation for all conclusions reached.  38 U.S.C.A. § 5103A.

Regarding the Veteran's PTSD, the Board notes that he underwent VA examination most recently in November 2011.  Review of that examination reflects the Veteran's complaints of social isolation, although he stated that he had a good relationship with his sister.  He stated that he had previously been attending church but had stopped lately.  He also reported experiencing recurrent recollections, an exaggerated startle response, and avoidance, as well as irritability and diminished interest in activities.  The Veteran also complained of problems with sleeping, including nightmares, and of experiencing panic attacks less than once per week.  He was noted to display a depressed mood with flattened affect as well as difficulty in establishing and maintaining effective work and social relationships and in adapting to stressful circumstances.  He was assigned a GAF score of 60.  However, records from the Veteran's ongoing psychiatric treatment with VA providers reflects that he reported in February 2013 that he had experienced a cerebrovascular accident in January 2013 and had been privately hospitalized for several days.  He also reported in March 2013 that he was experiencing worsening problems with memory.  These findings suggest that the Veteran's PTSD may have worsened since the November 2011 VA examination.
 
The Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes here that the evidence of record suggests that the Veteran's PTSD may have worsened since his last examination.  Thus, in light of the fact that the most recent VA examination was conducted in November 2011, more than three years ago, and due to the evidence of record suggesting increased symptomatology, the Board has determined that the Veteran should be afforded further VA examination to assess the current severity of his PTSD.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.  

Concerning the claim for entitlement to a special monthly compensation based on the aid and attendance of another person or being housebound and the claim for a TDIU, because a grant of service connection for hearing loss or tinnitus-as well as the grant of service connection awarded herein for dermatitis with tinea versicolor-could affect the claims for special monthly compensation and for a TDIU, the Board finds that consideration of these latter claims should be deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In view of the foregoing, the case is REMANDED for the following action:

1.  After seeking consent from the Veteran, the AOJ must obtain any available medical records pertaining to the Veteran's private treatment for hearing loss, tinnitus, or PTSD.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2014) regarding requesting records.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  After associating all available records with the claims file, the AOJ must schedule the Veteran for VA examinations and notify him that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2014).  The examiner(s) should thoroughly review the Veteran's claims file, to include a copy of this remand.  

Audiological examination-The Veteran must be scheduled for audiological testing, and the VA examiner must review the Veteran's claims file, examine the Veteran, and provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any diagnosed hearing loss or tinnitus is related to his time in service.  In so opining, the examiner must provide specific and detailed discussion of the conflicting findings of the Veteran's in-service audiograms, as well as his in-service complaints of tinnitus, in the context of any negative opinion provided.  All opinions must be set forth in detail and explained in the context of the record.  The varying results obtained on in-service and post-service audiograms should be explained to the extent feasible.  

Psychiatric examination-The examiner must discuss the severity of the Veteran's PTSD, and specify the degree of occupational or social impairment due to his service-connected PTSD.  Examination findings must be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, and the examiner must specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  A GAF score in accordance with DSM IV and an analysis of its meaning must be provided.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

TDIU examination-The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due solely to service-connected disabilities (including PTSD and dermatitis with tinea versicolor, as well as any hearing loss or tinnitus found to be service connected pursuant to the development set forth in this remand), consistent with his education and occupational experience, irrespective of age and any non-service-connected disorders.  A full explanation for all opinions expressed must be provided.  

A&A examination-The examiner must provide a well-reasoned opinion as to the medical probabilities that the Veteran's service-connected disabilities combine to result in physical or mental impairment that render him so helpless as to require the regular aid and attendance of another person or result in the Veteran being confined to his house (or ward or clinical areas, if institutionalized) or immediate premises.  The effect of non-service-connected disabilities must be excluded from consideration.  All opinions must be set forth in detail and explained in the context of the record.

The entire claims file, including a copy of this remand, must be made available to and reviewed by each examiner designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

3.  The adjudicator must ensure that the examination report(s) satisfy this remand and the questions presented in the examination requests.  If a report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims remaining on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


